Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites “ … of the excessively closes state is continuing” containing a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites “… detect a change … is below a predetermined threshold”.  This detection of a change below a predetermined threshold does not appear to be supported in the specification.  [0055] describes a change in images “as being minute” or “hardly changed”, but this does not explicitly support “is below a predetermined threshold”, since “minute” or “hardly” does not speak to a “predetermined” nature and could even be argued that it is not an upper threshold, but rather a lower threshold to determine that the change is at least a nonzero quantity.
Claims 22 and 23 use the term “substantially”, i.e. “substantially the same” and “substantially matches”.  The specification does not further describe what would meet such a standard.  Additionally, there is no commonly accepted or industry standard for “substantially” in this context.  Therefore, the specification is considered to lack proper written description of this claim matter.
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, 22, 23, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and dependent claims newly recite an “insertion support device for supporting insertion of a colonoscope, a lower digestive tract endoscope or an upper digestive tract endoscope other than a colonoscope” creating a distinction between a colonoscope and an endoscope (upper tract and lower tract).  It is unclear how this distinction should be read in light of claim language which later recites “endoscopic images”.  As a possible interpretation of the claim language, any subsequent recitation of “endoscopic” (e.g. “endoscopic images”, “endoscope insertion”) would not include the “colonoscope” due to the newly recited claim language creating this distinction between scopes.  It is presumed that the Applicant has made this distinction in the preamble for some purpose, which is unclear.  For this office action, the different types of scope will all be considered “endoscopes”.  Applicant is required to amend the claim language to eliminate the indefiniteness and clarify their intent.
Claim 19 also creates additional indefiniteness between “endoscope apparatus” and colonoscopes.
Claims 22 and 23 use the term “substantially”, i.e. “substantially the same” and “substantially matches”.  The specification does not further describe what would meet such a standard.  Additionally, there is no commonly accepted or industry standard for “substantially” in this context.  Therefore, the claim is considered to be indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ohnishi et al. US2005/0272971.
For claim 1, 
Ohnishi discloses 
an “insertion support device for supporting insertion of a colonoscope, a lower digestive tract endoscope or an upper digestive tract endoscope other than a colonoscope (endoscope system 1; embodiment of figs 1-8; [0085]) comprising: 
a processor (processing device 2; fig 1; [0089, 0091]) configured to:
receive a plurality of endoscopic images generated in time series (processing device 2; fig 1; [0089, 0091]); 
determine a situation of endoscope insertion ([0088] describes determining a relative positional relationship between the distal-end portion of the inserting portion and the lumen in the body cavity as the claimed situation) based on the plurality of endoscopic images ([0091] describes the correlation made by the processing device 2 between the inserting-operation information and the endoscope image, thereby effectively incorporating image information within the inserting-operation information; [0091] further describes determining the relative positional relationship, i.e. the situation, as based on the inserting-operational information which includes the incorporated image information) wherein the situation of the endoscope insertion is associated with one of a determination result that an insertion difficulty event has occurred in the endoscope insertion and a determination result that the insertion difficulty event has not occurred ([0132] describes when the current angle is excessively different from the angle for instructing the inserting operation, the control operation may be performed such that the display device 11 displays or reproduces the character or voice indicating an alarm message.  Conversely when no alarm message is provided, it is a determination result that the insertion difficulty event has not occurred; [0092] describes “time-series data which constitutes the inserting-operation information and the endoscope image correlated therebetween”); and 
in response to determining that the situation of the endoscope insertion is associated with the determination result that the insertion difficulty event has occurred, output ([0096] and fig 2 describes analyzing unit 9 outputs the comparison result to the notifying unit 10) information corresponding to at least one operation corresponding to an insertion difficult event from information corresponding to a plurality of operations prepared in association with an endoscope insertion procedure, based on the situation of the endoscope insertion determined ([0132])”.
For claim 2, Ohnishi discloses the “insertion support device according to claim 1, wherein the processor is configured to determine the situation of the endoscope insertion based on image change information in the plurality of endoscopic images ([0096] describes the analyzing unit 9 sequentially analyzes the collected inserting-operation information and the endoscope image correlated with the inserting-operation information)”.
For claim 3, Ohnishi discloses the “insertion support device according to claim 1, wherein the plurality of endoscopic images are endoscopic images generated during a colonoscopy, and the situation determination section is configured to determine an insertion situation of the colonoscopy (Ohnishi’s device is described as applicable in general to “lumen in the body cavity [0001]”)”.
For claim 5, Ohnishi discloses the “insertion support device according to claim 1, wherein the processor is configured to output at least one of information related to an operation of the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope and information related to a direction in which the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope is to be inserted as information corresponding to the operation ([0127, 0130] describes both the insertion instruction guidance, and the bend and turn angle instruction guidance provided as output to the display)”.
For claim 6, Ohnishi discloses the “insertion support device according to claim 1, 
wherein the processor is configured to:
receive information related to an insertion state of the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope; and
determine the situation of the endoscope insertion based on information related to the insertion state in addition to the plurality of endoscopic images ([0096] and fig 2 describes the analyzing unit 9 sequentially analyzes the collected inserting-operation information and the endoscope image correlated with the inserting-operation information and outputs the comparison result to the notifying unit 10)”.
For claim 7, Ohnishi discloses the “insertion support device according to claim 6, wherein the information related to the insertion state comprises at least one of information related to an insertion shape of an insertion section of the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope and information related to an insertion length of the insertion section of the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope ([0088] describes the various insertion state characteristics measured including turn angle of the insertion portion, inserting length of the inserting portion, etc.)”.
For claim 19, Ohnishi discloses an “endoscope apparatus comprising: the insertion support device according to claim 1; and the colonoscope, the lower digestive tract endoscope or the upper digestive tract an endoscope comprising a bendable section configured to be actively bent, and an insertion section that is connected to a proximal end side of the bendable section and comprises a flexible tube section configured to be passively bent (fig 4A, 4B, [0098-0100])”.
Claims 8-10, 20, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi as applied to claim 1 above, and further in view of Soper et al. US2005/0182295.
For claim 8, Ohnishi does not disclose the “insertion support device according to claim 1, wherein the processor is configured to in response to determining the situation of the endoscope insertion is associated with the determination result that the insertion difficulty event of a direction of travel of a lumen being visible but a field of view not changing while the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope is being operated to advance in the direction of travel output information prompting a stiffness changing operation, a straightening operation, an angle operation, or a twisting operation of an insertion section of the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope as information corresponding to the operation”.  
As provided in the interpretation above, the condition arises in situations when the operator moves or advances the endoscope without a corresponding change in the image, and therefore a field of view does not change, e.g. due to an excessive angle of the device, indicating a blockage or a similar impedance to advancement, i.e. a complication has occurred, indicating a blockage or a similar impedance to advancement, i.e. a complication has occurred.  To this end, Ohnishi describes alerting the operator when complications arise during the procedure ([0132] describes when the current angle is excessively different from the angle for instructing the inserting operation, the control operation may be performed such that the display device 11 displays or reproduces the character or voice indicating an alarm message), but does not explicitly detail the use of time sequential image analysis to detect the movement or position of the tip of the endoscope.  Soper teaches such frame by frame image analysis “to accurately define the tip position” [0100].  In particular “Image analysis of subsequent frame obtained from video can be used to analyze movement” and “Once the scope is moved, the position tracking initiates again and does not stop until motion has desisted, as determined from the difference images obtained from video” [0100].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Soper into the invention of Ohnishi in order to configure the claimed insertion support device, e.g. as claimed because it identifies a situation where a complication has occurred as described above.
For claim 9, Ohnishi does not disclose the “insertion support device according to claim 1, wherein the processor is configured to in response to determining the situation of the endoscope insertion is associated with the determination result that the insertion difficulty event of an excessively close state continues output information prompting a pull-back operation, an angle operation, or a twist operation of an insertion section of the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope as the information corresponding to the at least one operation”.
As provided in the interpretation above, this condition arises in situations when the operator moves or advances the endoscope without a corresponding change in the image, and therefore a view of an excessively close state persists for example when the tip abuts a wall of a lumen, e.g. due to an excessive angle of the device, indicating a blockage or a similar impedance to advancement, i.e. a complication has occurred.  To this end, Ohnishi describes alerting the operator when complications arise during the procedure ([0132] describes when the current angle is excessively different from the angle for instructing the inserting operation, the control operation may be performed such that the display device 11 displays or reproduces the character or voice indicating an alarm message), but does not explicitly detail the use of time sequential image analysis to detect the movement or position of the tip of the endoscope.  
Soper teaches such frame by frame image analysis “to accurately define the tip position” [0100].  In particular “Image analysis of subsequent frame obtained from video can be used to analyze movement” and “Once the scope is moved, the position tracking initiates again and does not stop until motion has desisted, as determined from the difference images obtained from video” [0100].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Soper into the invention of Ohnishi in order to configure the claimed insertion support device, e.g. as claimed because it identifies a situation where a complication has occurred as described above.
For claim 10, Ohnishi does not disclose the “insertion support device according to claim 1, wherein the processor is configured to in response to determining the situation of the endoscope insertion is associated with the determination result that the insertion difficulty event of progression and regression of positions of an insertion section of the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope being repeated in a same range of the plurality of endoscopic images, output information prompting a stiffness changing operation, a straightening operation, an angle operation, or a twisting operation of the insertion section as the information corresponding to the at least one operation”.
As provided in the interpretation above, this condition arises in situations when the endoscope is unable to be advance further in the colon and the operator repeatedly retracts and advances the endoscope using the same motions to attempt to clear the complication arising from, e.g. formations of loops in the endoscope shaft.  To this end, Ohnishi describes alerting the operator when complications arise during the procedure ([0132] describes when the current angle is excessively different from the angle for instructing the inserting operation, the control operation may be performed such that the display device 11 displays or reproduces the character or voice indicating an alarm message), but does not explicitly detail the use of time sequential image analysis to detect the movement or position of the tip of the endoscope.  Soper teaches in the same field of endeavor, such frame by frame image analysis “to accurately define the tip position” [0100].  In particular “Image analysis of subsequent frame obtained from video can be used to analyze movement” and “Once the scope is moved, the position tracking initiates again and does not stop until motion has desisted, as determined from the difference images obtained from video” [0100].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Soper into the invention of Ohnishi in order to configure the claimed insertion support device, e.g. as claimed because it identifies a situation where a complication has occurred as described above.
For claim 20, Ohnishi does not disclose the “insertion support device according to claim 8, wherein the processor is configured to: detect a change in the plurality of endoscopic images is below a predetermined threshold”.  Soper teaches in the same field of endeavor, using a threshold to detect changes in images ([0118]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Soper into the invention of Ohnishi in order to configure the insertion support device e.g. as claimed because it allows detection of a deviation from a baseline image which indicates a change from an initial to new position (Soper: [0118]).
For claim 22, Ohnishi does not disclose the “insertion support device according to claim 10, wherein the processor is configured to, in response to determining that an image captured at time t+a, of the plurality of endoscopic images, is substantially the same as an image captured at time t, of the plurality of endoscopic images, determine the situation of the endoscope insertion is associated with the determination result that the insertion difficulty event of progression and regression of positions of the insertion section of the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope is being repeated in the same range of the plurality of endoscopic images”, in particular the frame by frame nature of the claimed analysis via earlier frames or later frames which have been saved, but has disclosed detection of error events and alerting the operator in prior claims above.  Soper teaches in the same field of endeavor such frame by frame image analysis “to accurately define the tip position” [0100].  In particular “Image analysis of subsequent frame obtained from video can be used to analyze movement” and “Once the scope is moved, the position tracking initiates again and does not stop until motion has desisted, as determined from the difference images obtained from video” [0100].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Soper into the invention of Ohnishi in order to configure the insertion support device e.g. as claimed because it identifies a situation where a complication has occurred as described above at a frame by frame level of detail.
For claim 23, Ohnishi does not disclose the “insertion support device according to claim 10, wherein the processor is configured to, in response to determining that a scene in an image of the plurality of endoscopic images substantially matches a scene in an image captured within a past N images of the plurality of endoscopic images, determine the situation of the endoscope insertion is associated with the determination result that the insertion difficulty event of progression and regression of positions of the insertion section of the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope is being repeated in the same range of the plurality of endoscopic images”, in particular the frame by frame nature of the claimed analysis via earlier frames or later frames which have been saved, but has disclosed detection of error events and alerting the operator in prior claims above.  Soper teaches in the same field of endeavor such frame by frame image analysis “to accurately define the tip position” [0100].  In particular “Image analysis of subsequent frame obtained from video can be used to analyze movement” and “Once the scope is moved, the position tracking initiates again and does not stop until motion has desisted, as determined from the difference images obtained from video” [0100].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Soper into the invention of Ohnishi in order to configure the insertion support device e.g. as claimed because it identifies a situation where a complication has occurred as described above at a frame by frame level of detail.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi as applied to claim 1 above, and further in view of Soper et al. US2005/0182295 and Terada US3,903,877.
For claim 11, Ohnishi does not disclose the “insertion support device according to claim 1, wherein the processor is configured to in response to determining the situation of the endoscope insertion is associated with the determination result that the insertion difficulty event of a direction of travel of a lumen is not visible and a field of view not changing while the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope is being operated to advance in the direction of travel output information prompting an air supply operation or a deaeration operation of the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope as the information corresponding to the at least one operation”.  To this end, Ohnishi describes alerting the operator when complications arise during the procedure ([0132] describes when the current angle is excessively different from the angle for instructing the inserting operation, the control operation may be performed such that the display device 11 displays or reproduces the character or voice indicating an alarm message), but does not explicitly detail the use of time sequential image analysis to detect the movement or position of the tip of the endoscope.  Terada teaches providing washing air on the surface of a view window of an endoscope to clean deposited filth such as blood which would restrict or complete block the field of view of the endoscope (3:13-25) which causes the field of view to not change when the endoscope is moved.  Additionally, Soper teaches such frame by frame image analysis “to accurately define the tip position” [0100].  In particular “Image analysis of subsequent frame obtained from video can be used to analyze movement” and “Once the scope is moved, the position tracking initiates again and does not stop until motion has desisted, as determined from the difference images obtained from video” [0100].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Soper into the invention of Ohnishi in order to configure the claimed insertion support device, e.g. as claimed because it identifies a situation where a complication has occurred as described above and a manner to clean a persisting soiled endoscope viewing window (Terada: 3:13-25).
Claim(s) 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al. US2005/0272971 and Soper et al. US2005/0182295 as applied to claim 9  above, and further in view of Suzuki et al. 5,018,509.
For claim 21, Ohnishi does not disclose the “insertion support device according to claim 9, wherein the processor is configured to, in response to determining, from the plurality of endoscopic images, that a predetermined time has passed in a state where the insertion section of the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope remains excessively close to a mucous or a state where the plurality of endoscopic images shows a reddish state, determine the situation of the endoscope insertion is associated with the determination result that the insertion difficulty event of the excessively closes state is continuing”.  Suzuki teaches an error state where the tip of the endoscope is too close to an inspected object such as a mucous membrane and providing out output signal directing the endoscope to retreat (5:51-60).  In light of the prior disclosure of Ohnishi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Suzuki into the invention of Ohnishi in order to configure the insertion support device e.g. as claimed because identifies the error state where the endoscope tip is too close to the mucous membrane (Suzuki: 5:51-60).
For claim 24, Ohnishi discloses “insertion support device according to claim 11, wherein the processor is configured to, in response to determining, from the plurality of endoscopic images, that a change in the plurality of endoscopic images is below a predetermined threshold, determine that that the situation of the endoscope insertion is associated with the determination result that the insertion difficultly event of the direction of travel of the lumen being not visible and the field of view not changing while the colonoscope, the lower digestive tract endoscope or the upper digestive tract endoscope is being operated to advance in the direction of travel ([0132] describes when the current angle is excessively different from the angle for instructing the inserting operation indicating a blockage or a similar impedance to advancement, i.e. a complication has occurred, the control operation may be performed such that the display device 11 displays or reproduces the character or voice indicating an alarm message)”. 
 Ohnishi does not disclose the above claimed condition where “the lumen is collapsed”.  Suzuki teaches an error state where the tip of the endoscope is too close to an inspected object such as a mucous membrane which can occur when a lumen has collapsed, and providing out output signal directing the endoscope to retreat (5:51-60).  In light of the prior disclosure of Ohnishi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Suzuki into the invention of Ohnishi in order to configure the insertion support device e.g. as claimed because identifies the error state where the endoscope tip is too close to the mucous membrane, e.g. in a collapsed lumen state (Suzuki: 5:51-60).
Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive.  Applicant argues with respect to claim 1 that Ohnishi does not disclose:
determining the inserting-operation information (e.g., the angle of the bending portion, the turn angle of the insertion portion, the inserting length of the inserting portion, the fixing state of the distal end of the inserting portion and/or the fixing state of the holding portion of the inserting portion) as a situation of endoscope insertion based on the plurality of endoscopic images.
This claim limitation is addressed in the rejection of claim 1 in paragraph b.), restated: [0091] describes the correlation made by the processing device 2 between the inserting-operation information and the endoscope image, thereby effectively incorporating image information within the inserting-operation information; [0091] further describes determining the relative positional relationship, i.e. the situation, as based on the inserting-operational information which includes the incorporated image information.
associating the inserting-operation information (as the situation of the endoscope insertion) with one of a determination result that an insertion difficulty event has occurred in the endoscope insertion and a determination result that the insertion difficulty event has not occurred.
This is addressed in the rejection of claim 1 in paragraph b.), restated: [0132] describes when the current angle is excessively different from the angle for instructing the inserting operation, the control operation may be performed such that the display device 11 displays or reproduces the character or voice indicating an alarm message.  Conversely when no alarm message is provided, it is a determination result that the insertion difficulty event has not occurred.
in response to determining that the situation of the endoscope insertion is associated with the determination result that the insertion difficulty event has occurred, outputting information corresponding to at least one operation corresponding to an insertion difficult event from information corresponding to a plurality of operations prepared in association with an endoscope insertion procedure, based on the situation of the endoscope insertion determined.
This is addressed in the rejection of claim 1 in paragraph c.) which cites [0132] describing determining an error condition, e.g. an excessive angle of the bending portion the result of which is output to the operator, which is considered the claimed outputting information based on the situation of the endoscope insertion determined since the error condition is determined by the insertion-operation information and corresponding images.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795 


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795